Citation Nr: 0931718	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-20 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
February 1946 to April 1947, and from October 1950 to 
November 1966.  He died in December 1997.  The appellant is 
seeking benefits as the Veteran's common-law surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied service connection for cause of death.  

This claim was previously before the Board in December 2008, 
at which time the claim was remanded to the RO for additional 
adjudication.  Unfortunately, all requested development was 
not adequately conducted and an additional remand is 
required.  As a result, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  Specifically, the 
appellant asserts that the Veteran was exposed to radiation 
during active service and later developed bladder cancer, a 
disease for which presumptive service connection based upon 
radiation exposure is available, which contributed to his 
death.  

The official certificate of death lists emphysema as the 
immediate cause of death, with cancer of the bladder listed 
as a significant condition contributing to death but not 
resulting in the cause of death.  As noted, bladder cancer is 
a disease for which presumptive service connection based upon 
radiation exposure is available under the law.  See 38 C.F.R. 
§ 3.309(d)(2).  Therefore, the controlling issue in this case 
is whether the Veteran was exposed to radiation during 
military service, i.e., whether he is a "radiation-exposed 
veteran."  See 38 C.F.R. § 3.309(d)(3)

A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty, active duty for 
training, or inactive duty for training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war in Japan, or service in 
Japan immediately after internment; service for at least 250 
days before 1992 at gaseous diffusion plants in Paducah, 
Kentucky, or Portsmouth, Ohio; or service before January 1, 
1974, on Amchitka Island, Alaska, if exposed to ionizing 
radiation during duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  38 C.F.R. 
§ 3.309(d)(3)(ii).  

The evidentiary record contains a letter to the Veteran from 
the Department of the Navy, Headquarters U.S. Marine Corps, 
dated in January 1985, which indicates that the Veteran 
participated "in some capacity in at least one nuclear 
weapon test."  

Based on this evidence, the Board remanded this claim for 
additional evidentiary development, specifically requesting 
that the RO develop the issue of entitlement to service 
connection for bladder cancer, as due to ionizing radiation 
exposure, among other things.  While not specifically 
requested, the development requested by the Board inherently 
included obtaining a determination as to whether the Veteran 
is a "radiation-exposed veteran." 

Review of the record reveals the RO sent a request for 
information to the National Personnel Records Center (NPRC) 
for the Veteran's DD Form 1141, Record of Exposure to 
Radiation.  In April 2009, the NPRC responded that the 
requested document is not a matter of record and that, if it 
was available, it would have been provided with the service 
treatment records already on file.  Based on this evidence, 
the RO continued the denial of the appellant's claim.  

In determining whether a veteran participated in radiation-
risk activities, VA has the duty to gather all relevant 
evidence from various sources of information.  Earle v. 
Brown, 6 Vet. App. 558 (1994).  

In this context, the Board notes that, while a DD Form 1141 
is apparently not obtainable, this may not be the only 
obtainable evidence which shows the Veteran was involved in 
"radiation-risk activity."  The lack of a DD Form 1141 is 
not necessarily fatal to the appellant's claim.  In this 
regard, evidence relevant to this determination includes, but 
is not limited to, service treatment and personnel records, 
the Veteran's DD Form 1141, and any other competent medical 
or lay evidence which shows the Veteran was involved in 
"radiation-risk activity."  A certification from the 
Defense Threat Reduction Agency (DTRA), the primary source to 
confirm participation in certain radiation-risk activities, 
may also be instructive in this regard.  

In evaluating this claim, the Board finds that the January 
1985 letter to the Veteran from the Department of the Navy 
indicating that he participated in some capacity in at least 
one nuclear test is probative, at least on a threshold basis, 
as to whether the Veteran is a "radiation-exposed veteran."  
However, the January 1985 letter is not sufficient to grant 
service connection for the cause of the Veteran's death on a 
presumptive basis for radiation exposure.  

Because there is tentatively probative evidence of record 
that the Veteran participated in at least one nuclear test 
during active military service, the Board finds a remand is 
necessary to determine whether the Veteran was a "radiation-
exposed veteran."  On remand, the RO will be requested to 
undertake development to make a determination as to whether 
the Veteran was involved in radiation-risk activity during 
active service which should include, at a minimum, obtaining 
certification from the DTRA as to the Veteran's participation 
in radiation-risk activities.  

The Board regrets any additional delay in the adjudication of 
this claim; however, further development is necessary to 
ensure that a fully informed decision is rendered.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Obtain certification from the Defense 
Threat Reduction Agency (DTRA) as to 
whether the Veteran participated in any 
radiation-risk activity during his active 
military service from February 1946 to 
April 1947, and from October 1959 to 
November 1966.  DTRA should be requested 
to conduct a search of all of the 
available and appropriate sources, and 
provide any pertinent information which 
might confirm the Veteran's participation 
in radiation-risk activity.  The RO should 
provide copies of any pertinent 
information relating to the Veteran, to 
include, but not limited to, his service 
personnel records, if available.  If the 
search efforts produce negative results, 
the claims file should be so documented.

2.	Undertake any additional development 
deemed necessary to make a determination 
as to whether the Veteran was a radiation-
exposed veteran.  All efforts should be 
documented in the claims file.  

3.	If it is determined that the Veteran was 
involved in radiation-risk activity during 
active service (and that service 
connection for bladder cancer is 
warranted), request that a physician 
review the claims file and provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50/50 probability 
or better), or unlikely (i.e., less than a 
50/50 probability) that the Veteran's 
bladder cancer was a contributory cause of 
his death.  

a.	The physician should be advised that 
a service-connected disability will 
be considered a contributory cause of 
death when it contributed so 
substantially or materially to death 
that it combined to cause death, or 
that it aided or lent assistance to 
the production of death.

b.	Note: It is not sufficient to show 
that bladder cancer casually shared 
in producing death, but rather it 
must be shown that there was causal 
connection.  The debilitating effects 
of a service-connected disability 
must have made the decedent 
materially less capable of resisting 
the fatal disease or must have had a 
material influence in accelerating 
death.  

c.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

4.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

